Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: RCE filed on 12/07/2020.
Claims 1-7 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
Response to Arguments
Applicant's amendments filed 12/07/2020 have been considered and entered and in view of applicant’s amendments & argument’s, the rejection(s) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection(s) are made in view of Spears, thus rendering the applicant’s arguments presented hereby as moot.
Applicant argues that cited references fail to teach all the newly amended features of claim 1, specifically that an erecting equal-magnification lens array that includes a plurality of single lenses, in which the single lenses constituting the erecting equal-magnification lens array include a single lens having an optically discontinuous portion on 
In reply, examiner asserts, that new combination of references in view of newly applied Spears reference, has been successfully shown to teach the above argued and amended features of claim 1, please see the rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saito, US 2011/0007368 in view of Mamada et al., US 2011/0043872 further in view of Spears, US 6,760,139.
Regarding claim 1, Saito discloses an image sensor unit (scanner with image sensor unit 2, paragraph 32) comprising: a linear light source (illuminating light sources 3) that illuminates a document placed on an original platen glass along a main scanning direction (paragraphs 34-35); an erecting magnification lens array (rod lens array 5) that 
Saito fails to disclose an erecting equal-magnification lens array that includes a plurality of single lenses, in which the single lenses constituting the erecting equal-magnification lens array include a single lens having an optically discontinuous portion on a light input and output end face and/or an interior of the single lens; wherein the erecting equal magnification lens array is arranged in a direction away from a direction in which illuminating light is incident on the original platen glass, is not located toward the document. 
However, Mamada teaches an erecting equal-magnification lens array (erecting equal-magnification lens array plate 11) that includes a plurality of single lenses arranged in the main scanning direction (paragraphs 27-30), in which the single lenses constituting the erecting equal-magnification lens array include a single lens having an optically discontinuous portion  (optically discontinuous portion due to manufacturing error causing  
It would have been advantageous to modify the image sensor unit as disclosed by Saito to include erecting equal-magnification lens array as taught by Mamada. The motivation for the skilled artisan in doing so is to provide an erecting equal-magnification lens array plate capable of reducing flare noise, and an optical scanning unit and an image reading device using the erecting equal-magnification lens array plate as taught by Mamada at paragraph 11. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Saito with Mamada to reach the aforementioned advantage.
Saito with Mamada fail to explicitly teach lens array in which a single lens having an optically discontinuous portion on a light input and output end face and/or an interior of the single lens.
However Spears teaches lens array, in which a single lens having an optically discontinuous portion on a light input and output end face and/or an interior of the single lens (col. 3, line 60 – col. 4, line 26, note that a photo sensor array for lamp sensing does not have to be continuous and the light path for monitoring the lamp will have an identical focal length as the light path for the scanline. However, the light pipe 502 does not have to form an image, but only needs to provide diffuse intensity and color. Note that in FIG. 5, the lens array 506 is depicted as providing an erect (non-inverted) image on the photo sensor array 506 and the lens arrays may also be configured to provide inverted images with magnification, in which case the light from the scanline and lamp would pass at a slight angle through the lens instead of in a straight line as illustrated).
It would have been advantageous to modify the image sensor unit as disclosed by Saito to include erecting equal-magnification lens array as taught by Mamada and scanning surfaces with discontinuous portions on a light input techniques as taught by Spears. The motivation for the skilled artisan in doing so is to provide an erecting equal-magnification lens array plate capable of reducing flare noise, and an optical scanning unit and an image reading device using the erecting equal-magnification lens array plate as taught by Mamada at paragraph 11 and such that the optical image scanner using lens arrays, where the distance, from the surface where an image is being scanned, to the opposite outer surface of the scanner, is relatively short as taught by Spears at col. 1, lines 6-11. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Saito with Mamada & Spears to reach the aforementioned advantage.
Regarding claim 2, Combination of Saito with Mamada further teaches wherein the linear light source is adjacent to the erecting equal-magnification lens array, and an irradiation surface of the linear light source is arranged to face an intersection between an optical axis of the erecting equal-magnification lens array and a top surface of the original platen glass (Saito, paragraphs 34-48 with Mamada, paragraphs 27-30, which teaches the erecting equal-magnification lens array). 
It would have been advantageous to modify the image sensor unit as disclosed by Saito to include the linear light source is adjacent to the erecting equal-magnification lens array as taught by Mamada. The motivation for the skilled artisan in doing so is to provide 
Regarding claim 3, Combination of Saito with Mamada further teaches the erecting equal magnification lens array is arranged such that the optically discontinuous portion is located toward the linear image sensor (as described in Mamada, paragraphs 48-51). 
It would have been advantageous to modify the image sensor unit as disclosed by Saito to include erecting equal-magnification lens array in which optically discontinuous portion is located toward the linear image sensor as taught by Mamada. The motivation for the skilled artisan in doing so is to provide an erecting equal-magnification lens array plate capable of providing optical scanning unit of optically discontinuous portions as taught by Mamada at paragraphs 27-28. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Saito with Mamada to reach the aforementioned advantage.
Regarding claim 4, Saito further teaches wherein the optically discontinuous portion is at least one of a chip, fracture, crack, cleavage, striae, pit, and scratch (as described in paragraphs 38-48). 
Regarding claim 5, Combination of Saito with Mamada further teaches wherein the erecting equal-magnification lens array is a rod lens array including a plurality of rod lenses (Mamada, paragraphs 27-30).  
It would have been advantageous to modify the image sensor unit as disclosed by Saito to include erecting equal-magnification lens array is a rod lens array as taught by 
Regarding claim 6, Combination of Saito with Mamada further teaches wherein the plurality of rod lenses are arranged in a single line in the main scanning direction (Mamada, paragraphs 27-30).  
It would have been advantageous to modify the image sensor unit as disclosed by Saito to include erecting equal-magnification lens array where rod lenses are arranged in a single line as taught by Mamada. The motivation for the skilled artisan in doing so is to provide an erecting equal-magnification lens array plate capable of various different setups to provide efficiency as taught by Mamada at paragraph 11. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Saito with Mamada to reach the aforementioned advantage.
Regarding claim 7, Saito further teaches wherein a direction angle of the interface of the optically discontinuous portion is less than 20 degree (paragraphs 39-47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nemoto, US 2013/0003142 – teaches method of erecting equal lens magnification plate.                                                                                     

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAWAN DHINGRA/Examiner, Art Unit 2672  

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672